WARD, Judge,
concurring.
I agree that the conviction should be affirmed, and while I also agree with the opinion of the majority, I do not agree with Vincent in toto. I am of the opinion that the statute is clear, and it says “the Court”, and this means the Trial Judge. That part of Vincent which parenthetically seems to approve a procedure by which the *934defense counsel may advise a defendant of his statutory rights, required by La.R.S. 15:529.1(D) is dicta, and should be ignored. Also any reference to Boykin in Vincent is inappropriate, because we are speaking about statutory rights; although as to the right to remain silent Justice Dixon says it is a constitutional issue. State v. Johnson, 432 So.2d 815. (La.1983).
Since I agree with that part of Vincent which says the Trial Judge must advise a defendant of those statutory rights found in La.R.S. 15:529.1(D), and the right against self incrimination, I concur in the decision to vacate the multiple offender finding.